Citation Nr: 1614161	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-36 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.   Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.   Entitlement to an initial compensable rating for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that rating decision, the RO granted entitlement to service-connection for diabetes mellitus, type II, with an evaluation of 20 percent effective May 2008 and erectile dysfunction with a non-compensable evaluation effective May 2008.

In January 2013 the Board remanded the case to the RO for further development and adjudicative action.

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran and his wife both submitted statements describing his return from Vietnam, to include birth defects in their child born after his time in Vietnam.  Because this claim has been raised by the record but not addressed by the RO, this matter is not properly before the Board.  Thus, this matter is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.   For the entire period covered by this claim, the Veteran's service-connected diabetes mellitus, type II, has required insulin and a restricted diet, but not regulation of activities. 

2.   For the entire period covered by this claim, the Veteran's service-connected erectile dysfunction has not manifested as any penile deformity.


CONCLUSIONS OF LAW

1.   The criteria for the assignment of an initial 20 percent rating, but not higher, for the service-connected diabetes mellitus, type II, have been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.27, 4.118, Diagnostic Code 7913 (2015).

2.   The criteria for an initial compensable evaluation for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.      Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  The Veteran was afforded two VA examinations, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his diabetes mellitus disability or his erectile dysfunction disability has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

II.      Increased Ratings

The Veteran seeks an initial rating in excess of 20 percent for the service-connected diabetes mellitus, type II, disability and an initial compensable rating for the erectile dysfunction disability. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Diabetes Mellitus

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus when the condition requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requires more than one daily insulin injection, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913.

As defined in DC 7913, "regulation of activities" means "avoidance of strenuous occupational and recreational activities." 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  The requirement of regulation of activities due to diabetes must be based on the clinical findings of a medical professional. See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

Because the rating criteria under Diagnostic Code 7913 are cumulative and successive, diabetes that does not meet the criteria at any one level of disability is precluded from the assignment of an increased evaluation at any higher level, since "each higher disability rating include[s] the criteria of each lower disability rating." Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67).  In other words, each rating for diabetes requires that all the criteria for any lower available ratings also be met.  It thus follows that section 4.7 of the regulations, which directs that the higher of two potentially applicable disability evaluations will be assigned when the disability more nearly approximates the higher rating, does not apply to Diagnostic Code 7913 given it successive and cumulative criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that section 4.7 cannot be used to circumvent the requirements for satisfying the criteria for a given rating under Diagnostic Code 7913 in light of its cumulative nature, and observing in this regard that "use of the conjunctive 'and'" in the criteria for a 40 percent rating indicates that "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" notwithstanding section 4.7).

The Board notes that the Veteran has been awarded compensable disability evaluations for peripheral neuropathy in every extremity, as well as noncompensable evaluations for bilateral non-proliferative retinopathy and erectile dysfunction, each as complications of the Veteran's service-connected diabetes mellitus.

The key difference between a 20 percent rating and a 40 percent rating for diabetes mellitus is regulation of activities.  The medical records show that the Veteran does not have regulation of activities associated with his diabetes mellitus. 

The Veteran has had diabetes mellitus since he was 45 years old.  A treatment note from July 2008 indicated that the Veteran was taking medication for his diabetes and experiencing complications.  The Veteran's activities were limited at this encounter, but the Veteran's doctors assigned this limitation due to his rotator cuff injury, not his diabetes mellitus.  The Veteran saw his cardiologist in December 2010 after previously being admitted to the emergency room with uncontrolled diabetes.  At this encounter, the Veteran's doctors adjusted his medication but did not mention a regulation of the Veteran's activities.  

Treatment notes from July 2011 indicate that the Veteran was on therapy with multiple daily injections and his A1c was well controlled.  The reason for the Veteran's visit was to complain of a hairline ankle fracture that resulted in significantly decreased physical activity.  The Veteran's doctor did not recommend any changes to his diabetes treatment at this encounter.  Despite reports from the Veteran of elevated blood sugar due to ingesting high sugar snacks, the Veteran's doctors did not alter his treatment at a January 2012 encounter.  In April 2012, the Veteran reported that he has been working on decreasing portion sizes, but there was no mention of restriction of activity.  The Veteran reported no new problems in September 2012 and his doctor noted that his diabetes was well controlled.  

The Veteran told his doctors that he uses an exercise bike every morning for an hour at an encounter in February 2013.  The Veteran's doctors did not recommend discontinuing his activities, but they did increase his daily regimen of insulin.  

VA had the Veteran examiner in August 2008.  The Veteran denied ketoacidosis or hypoglycemic reactions or episodes requiring hospitalization.  The Veteran told this examiner that he was not compliant with his diabetic diet and denied any restrictions on his activities related to his diabetes.  The VA examiner diagnosed the Veteran with diabetes mellitus, type II, requiring oral agents for control.

VA had the Veteran examined in March 2013.  The Veteran's diabetes was treated at this time with insulin and a diabetic diet.  The Veteran denied any recent ketoacidosis or hypoglycemic episodes or hospitalizations for the last two years.  Consistent with the treatment notes from February 2013, the Veteran reported that he exercised on a stationary bike for an hour each day and the VA examiner concluded that the Veteran's diabetes does not require a regulation of activities.  The Veteran reported visiting his doctors less than twice per month for ketoacidosis or hypoglycemic reactions and no episodes of either requiring hospitalization in the past twelve months.  

The Veteran's diabetes mellitus is treated with a restricted diet and medication.  There is no credible evidence that the Veteran's diabetes mellitus requires regulation of activities.  The treatment notes do not include such instructions from his doctors.  The Veteran told his doctors that he exercises daily for an hour and they did not recommend he regulate his activities on account of his diabetes mellitus.  The Veteran reported to the August 2008 VA examiner that he did not experience restriction on activities related to his diabetes mellitus.  The March 2013 VA examiner opined that the Veteran's diabetes requires a restricted diet and medication, but do not require regulation of activities.  There is also no evidence demonstrating episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Accordingly, the criteria for a rating greater than 20 percent for diabetes have not been satisfied.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected diabetes mellitus are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus disability with the established criteria found in the rating schedule for that disability show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The criteria for the evaluation of the Veteran's diabetes mellitus specifically contemplate the need for medication that the Veteran uses accompanied by a restricted diet.  Therefore, it cannot be said that the criteria under which this disability is evaluated do not contemplate this Veteran's symptoms. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran's has multiple service-connected disabilities.  However, no competent medical professional has suggested that the combined effect of these disabilities is so exceptional as to require extraschedular consideration.  The Veteran and his representative have not argued as much.  The Veteran's disabilities present symptoms considered by the schedular ratings.  In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's diabetes mellitus disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In summary, and based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus. See 38 C.F.R. § 4.114, Diagnostic Code 7913.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran. See Gilbert, supra.

Erectile Dysfunction

As noted above, disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).

The Veteran's erectile dysfunction was initially rated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under Diagnostic Code 7522, in order for the Veteran to receive a 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required. 38 C.F.R. § 4.115b.  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a).

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522 - (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power. Simply stated, the condition is not compensable in the absence of penile deformity. See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009).  Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 7522. 38 C.F.R. § 4.7.  

VA had the Veteran examined in August 2008.  At this time, the VA examiner diagnosed the Veteran with erectile dysfunction.  However, the VA examiner did not note any penile deformity.  VA had the Veteran examined again in March 2013.  This examiner diagnosed the Veteran with erectile dysfunction.  The VA examiner noted normal penis and normal testes on examination.  The March 2013 VA examiner reported that the Veteran had not undergone any phallus or testes surgeries.  

The Veteran has stated that he believes his wife deserves a percentage rating as compensation for dealing with the Veteran's disabilities after returning from Vietnam.  While the Board is sympathetic to the Veteran's opinion, there is no mechanism in VA law to compensate his wife for the effect his service-connected disabilities have had on her.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's erectile dysfunction is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 7522, specifically provide for disability ratings based on erectile dysfunction.  The rating criteria also provides for special monthly compensation for the loss of use of a creative organ, which the Veteran has been receiving for the entire rating period.  In this case, the Veteran has erectile dysfunction with loss of erectile power, but not deformity of the penis.  These symptoms and impairment are contemplated under the schedular rating criteria and his award of special monthly compensation.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's erectile dysfunction, and referral for consideration of an extraschedular evaluation is not warranted.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran's has multiple service-connected disabilities.  However, no competent medical professional has suggested that the combined effect of these disabilities is so exceptional as to require extraschedular consideration.  The Veteran and his representative have not argued as much.  The Veteran's disabilities present symptoms considered by the schedular ratings.  In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's erectile dysfunction disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In summary, and based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable evaluation for the Veteran's service-connected erectile dysfunction. See 38 C.F.R. § 4.114, Diagnostic Code 7913.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran. See Gilbert, supra.



ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, is denied.

Entitlement to an initial compensable rating for erectile dysfunction is denied. 





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


